Citation Nr: 0633436	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-04 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran's hepatitis C was not caused by or aggravated by 
his active military service from August 1969 to August 1971.


CONCLUSION OF LAW

Service connection for hepatitis C is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran was diagnosed with hepatitis C 
in 1998.  Therefore he has a disability for VA purposes.  

The veteran's service medical records (SMRs) are negative for 
any diagnosis of or treatment for hepatitis C, as the veteran 
was not diagnosed with this condition for nearly 30 years 
after leaving service.  The SMRs are also negative for any 
evidence of blood transfusions.  

The veteran contends that the air gun vaccinations he was 
given while in the military caused his hepatitis C.  At his 
September 2005 travel Board hearing, he testified that he did 
not observe the air guns being cleaned between uses.  He also 
stated that he did not feel the medical personnel swab his 
arm with alcohol before he received his vaccination.  He 
further observed the soldier in front of him bleeding from 
his arm from the air gun.  

With regard to the veteran's own opinion, the veteran does 
not have the medical expertise to find that his current 
disorder is related to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

The veteran's post-service medical treatment records do not 
provide a link between his active military service and 
hepatitis C.  In 1996, the veteran had an accident that 
ruptured his spleen.  He was hospitalized and received blood 
transfusions.  The veteran denied blood transfusions prior to 
1992.  

The veteran underwent a VA liver examination in June 2006.  
The examiner reviewed the veteran's claims folder.  The 
veteran denied intravenous drug use but admitted using 
marijuana and alcohol in the past.  He denied accidental 
needle sticks and sexual contact with persons known to have 
hepatitis or jaundice.  The veteran denied a history of 
hemodialysis, body piercing, tattoos, and intranasal cocaine 
use.  

The examiner opined that it was "less likely than not" that 
the hepatitis C was caused by the veteran's period of active 
military service.  The examiner concluded that "air gun 
vaccinations are not recognized as a major risk factor for 
hepatitis C.  The veteran has a history of abusing 
alcohol/marijuana; while these behaviors do not cause or 
directly transmit hepatitis C, they do increase the 
likelihood of other potential sources of exposure."  

The Board finds that the facts and examination cited above 
are entitled to great probative weight and that they provide 
evidence against the claim for service connection for 
hepatitis C.  

In April 2003, a VA gastroenterology note stated that the 
veteran had debilitating disease due to hepatitis C and that 
the "[e]tiology is felt to be the air gun vaccination in the 
service."  It is unclear whether this is the doctor's own 
medical opinion or if he is repeating the veteran's opinion 
as to the etiology of his disability.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  In any event, the Board remanded this 
case in December 2005 to obtain a new, clearer etiology 
opinion.  

The April 2003 gastroenterology note is entitled to very low 
probative weight and is clearly outweighed by the medial 
evidence against these claims because this doctor does not 
provide a clear basis for his view.  It is impossible to 
discern whether it is a medical opinion or a dictation of 
medical history provided by the veteran.  Even if it were a 
medical opinion, the Board finds it is outweighed by the 
service and post-service medical record, which clearly does 
not support the veteran's claim, indicating a disorder that 
began after service.  Air gun vaccinations are not a major 
risk factor for hepatitis C and the history of this case 
suggest other major risk factors that are more likely than 
not the cause of this disorder. 

The Board finds that the preponderance of the evidence is 
against service connection for hepatitis C.  38 U.S.C.A. 
§ 5107(b).   The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in January 2003, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the January 2003 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim for 
service connection for hepatitis C is being denied, no 
disability rating or effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and a VA 
examination.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the December 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  
ORDER

Service connection for hepatitis C is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


